Judgment, Supreme Court, New York County (Renee White, J.), rendered October 26, 1994, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s motion to suppress statements was properly denied. Defendant, who made no application to reopen the Huntley hearing, bases his current arguments entirely upon evidence developed at trial. In these circumstances, appellate review of these arguments is foreclosed (People v Nieves, 205 AD2d 173, 184, affd 88 NY2d 618). In any event, even if we were to find defendant’s first statement inadmissible due to lack of Miranda warnings, we would find that the first statement was merely cumulative of a second statement, which we would find admissible in view of the sufficiently clean break between the two statements (see, People v Rodriguez, 231 AD2d 477, lv denied 89 NY2d 1099). Concur—Murphy, P. J., Rosenberger, Wallach, Nardelli and Mazzarelli, JJ.